Citation Nr: 0316648	
Decision Date: 07/21/03    Archive Date: 07/31/03

DOCKET NO.  99-01 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.  

2.  Entitlement to service connection for a right ankle 
disability.  

3.  Entitlement to an increased rating for hidradenitis, 
currently evaluated as 30 percent disabling.  

4.  Entitlement to a total disability rating based on 
individual unemployability (TDIU rating).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

K. Osborne, Counsel


REMAND

On February 6, 2003, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Contact the United States Armed Services Center 
for Research of Unit Records (USASCRUR) and ask 
them to provide any available information which 
might corroborate the veteran's alleged in-service 
stressors.  The veteran's unit of assignment was 
HMSC 610th Maint. BN USARPAC.  He served in Vietnam 
from February 1969 to August 1969.  The summary of 
the alleged stressors is as follows:  
?	(1).  The report of being under attack when he 
landed in February 28, 1969.
?	(2).  The report of being under attacked while 
on guard duty (i.e.rocket and mortar attacks).
?	(3).  The report of being air dropped to repair 
a weapon in unknown terrain (Between April and 
May 1969).
?	(4).  The report of witnessing causalities.

2.  Make arrangements with the appropriate VA 
medical facilities for the veteran to be afforded 
dermatology and othropedic examinations.  Send the 
claims folder to the examiners for review. 
A.  Ask the dermatologist to address the following 
questions:
1.  Does the service-connected hidradenitis 
involve ulceration or extensive exfoliation, 
or crusting, and systemic or nervous 
manifestations or exceptionally repugnant?
2.  Does the service-connected hidradenitis 
cause any limitation of part affected?
3.  In light of the revisions to 38 C.F.R. 
§ 4.118, and involving Diagnostic Codes 7800-
7833, effective August 30, 2002, specify 
whether the service-connected hidradenitis 
involves more than 40 percent of the entire 
body or more than 40 percent of exposed areas 
affected, or constant or near constant 
systemic therapy such as corticosteroids or 
other immunosuppressive drugs required during 
the past 12 month period?
B.  Ask the orthopedist to address the following:
1.  List all disorder(s) of the right ankle.  
In this regard, the examiner should note the 
February 1999 X-ray study report which shows 
mild degenerative joint disease of the right 
ankle.
2.  Opine whether any right ankle disorder(s) 
found are at least as likely as not related to 
the veteran service-connected left knee 
disorder (residuals of left medial 
meniscectomy).
3.  After the development requested above has been 
completed, adjudicate the claims of service 
connection for a right ankle disorder and for PTSD, 
the claim for an increased rating for hidradenitis, 
as well as the claim for a TDIU rating.  If any 
benefit sought on appeal remains denied, the 
appellant and representative, if any, should be 
furnished a supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





